Exhibit 10.1

 

Schedule of Purchasers

 

The following institutional investors have entered in to stock purchase
agreements with the Registrant in the form attached hereto:

 

1. Clarion Capital Corporation

 

2. UBS O’Connor LLC f/b/o O’Connor PIPES Corporate Strategies Master Ltd.

 

3. UBS Securities, LLC F/A/O Highway Partners, LP

 

4. UBS Securities, LLC F/A/O Thruway Partners, LP

 

5. UBS Securities, LLC F/A/O Expressway Partners, LTD.

 

6. Narragansett Offshore, Ltd.

 

7. Narragansett I, LP

 

8. AXA Premier VIP Agressive Equity Fund – Multi Cap

 

9. Maverick Fund USA, Ltd.

 

10. Maverick Fund, L.D.C.

 

11. Maverick Fund II, Ltd.

 

12. SF Capital Partners Ltd.

 

13. Merlin BioMed Int’l Ltd.

 

14. Merlin BioMed II, L.P.

 

15. Merlin BioMed, L.P.

 

16. Citadel Equity Fund, Ltd.

 

17. Iroquois Capital LP

 

18. SDS Capital Group SPC, Ltd.

 

19. Morgan Stanley FBO MPM BioEquities Master Fund, LP

 

20. Morgan Stanley FBO MPM BioEquities Fund GmBH & Co, KG

 

21. Morgan Stanley FBO MPM BioEquities Investors Fund LLC



--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

Curis, Inc.

61 Moulton Street

Cambridge, MA 02138

 

The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:

 

1. This Stock Purchase Agreement (the “Agreement”) is made as of the date set
forth below between Curis, Inc., a Delaware corporation (the “Company”), and the
Investor.

 

2. The Company has authorized the sale and issuance of up to (i)
                     shares of common stock of the Company, $0.01 par value per
share (the “Common Stock”) and (ii) as specified by the Company warrants to
purchase                      shares of Common Stock (the “Warrants”,
collectively with the Common Stock, the “Shares”) to certain investors in a
registered direct offering (the “Offering”).

 

3. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor                     
shares of Common Stock and as specified by the Company warrants to purchase
                     shares of Common Stock (the form of Warrant is attached to
Annex I as Exhibit C), for an aggregate purchase price as specified by the
Company as $                     (based on a purchase price of $         that
entitles the Investor to (i) one share of Common Stock and (ii) a Warrant to
purchase one-tenth (1/10th) of a share of Common Stock) pursuant to the Terms
and Conditions for Purchase of Shares attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein. Unless
otherwise requested by the Investor, certificates representing the Shares
purchased by the Investor will be registered in the Investor’s name and address
as set forth below.

 

4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or its affiliates, (b) neither it, nor any group of which it is a
member or to which it is related, beneficially owns (including the right to
acquire or vote) any securities of the Company and (c) it has no direct or
indirect affiliation or association with any NASD member. Exceptions:

 

________________________________________________________________________________________________________________________________

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of:                                                               ,
2004 (the “Execution Date”)

--------------------------------------------------------------------------------

“INVESTOR”



--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Print Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

AGREED AND ACCEPTED:

CURIS, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

 

1. Authorization and Sale of the Shares; Registration. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.
The Company has filed a registration statement on Form S-3, File No. 333-111525
(the “Registration Statement”), which registration statement has been declared
effective by the Securities and Exchange Commission (the “Commission”) on
January 7, 2004, has remained effective since such date and is effective on the
date hereof.

 

2. Agreement to Sell and Purchase the Shares; Subscription Date.

 

2.1 At the Closing (as defined in Section 3), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions hereinafter set forth, the number of Shares set forth on the
signature page to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) at the purchase price set forth on
such Signature Page.

 

2.2 The Company may enter into this same or a similar form of Stock Purchase
Agreement with certain other investors (the “Other Investors”) and may complete
sales of Shares to them. (The Investor and the Other Investors are hereinafter
sometimes collectively referred to as the “Investors,” and this Agreement and
the Stock Purchase Agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Agreements.”)

 

2.3 Investor acknowledges that: (a) the Company has retained Leerink Swann &
Company as placement agent (in its capacity as placement agent of the Shares,
the “Placement Agent”); (b) the Company intends to pay the Placement Agent a fee
in respect of the sale of Shares to the Investor; and (c) the offering of the
Shares is not a firm commitment underwriting.

 

3. Delivery of the Shares at Closing. The completion of the purchase and sale of
the Shares (the “Closing”) shall occur at the offices of Wilmer Cutler Pickering
Hale and Dorr, 60 State Street, Boston, MA 02109, at 10:00 o’clock A.M. E.S.T.
on             , 2004 (the “Closing Date”), but in no event earlier than such
date and time as the escrow agent (as identified on Exhibit B) shall have
received all of the executed Stock Purchase Agreements. The executed Stock
Purchase Agreements and the purchase price were transferred by the Investors
(jointly the “Escrowed Property”) will be held in a non-interest bearing account
by the Escrow Agent until the Closing is confirmed by the Company and Placement
Agent. If the Closing does not occur, the funds will be returned to the
Investors. All wires should be sent to Mintz Levin Cohn Ferris Glovsky and Popeo
PC, as Escrow Agent, Fleet Bank of Massachusetts, N.A., Malden MA 02148,
ABA#011000138, Account Name: Mintz Levin Cohn Ferris Glovsky and Popeo PC IOLTA
Account, Account Number 534-66888, Reference: Leerink Swann: 22437-038. At the
Closing, upon written instruction of the Company and the Placement Agent, the
escrow agent shall release the Escrowed Property (as defined on Exhibit B) to
the Company and the Company shall arrange delivery to the Investor of one or
more certificates representing the number of Shares set forth on the signature
page hereto, each such certificate to be registered in the name of the Investor
or, if so indicated on the Stock Certificate Questionnaire attached hereto as
Exhibit A, in the name of a nominee designated by the Investor. Such
certificates shall be unlegended and free of any resale restrictions.



--------------------------------------------------------------------------------

The Company’s obligation to issue the Shares to the Investor shall be subject to
the following conditions, any one or more of which may be waived by the Company:
(a) receipt by the Company of the purchase price for the Shares being purchased
hereunder as set forth on the Signature Page hereto; and (b) the accuracy of the
representations and warranties made by the Investors and the fulfillment of
those undertakings of the Investors to be fulfilled prior to the Closing.
Notwithstanding anything herein to the contrary, the Company may terminate this
Offering or reject any subscription at any time in its sole discretion. The
execution of this Agreement by the Investor or solicitation of the investment
contemplated hereby shall create no obligation on the part of the Company or the
Placement Agent to accept any subscription or complete the Offering.

 

The Investor’s obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(a) trading in the Common Stock shall not have been suspended by the Commission
(except for any suspension of trading of limited duration agreed to by the
Company, which suspension shall be terminated prior to the Closing Date); and
(b) no stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the other Investors,
if any, of the Shares that they have agreed to purchase from the Company. Except
as specifically provided in the foregoing sentence, the Investor hereby
acknowledges and agrees that the subscription hereunder is irrevocable by the
Investor, and that, except as required by law, the Investor is not entitled to
cancel, terminate or revoke this Agreement or any agreements of the Investor
hereunder and that if the Investor is an individual this Agreement shall survive
the death or disability of the Investor and shall be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

 

4. Representations, Warranties and Covenants of the Company. Except as otherwise
described in the Company’s filings with the Commission since December 31, 2003,
including, without limitation, the Registration Statement (the “Commission
Documents”) and in the Company’s press releases since December 31, 2003,
including the documents incorporated by reference therein (the Commission
Documents and press releases are collectively referred to herein as the “Company
Information”), which qualify the following representations and warranties in
their entirety, the Company hereby represents and warrants to, and covenants
with, the Investor, as follows:

 

4.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and lawful authority to conduct
its business as described in its Company Information. The Company is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction (i) in which the nature of the business conducted or as
proposed to be conducted in its Company Information, by it or the properties
owned, leased or operated by it, makes such qualification or licensing necessary
and (ii) where the failure to be so qualified or licensed could have a material
adverse effect upon the business, properties or financial condition of the
Company (“Material Adverse Effect”).

 

2



--------------------------------------------------------------------------------

4.2 Capitalization and Voting Rights. The authorized, issued and outstanding
capital stock of the Company is as set forth in its Commission Documents as of
the date thereof; all issued and outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable. Except as set forth in
the Company Information and except for shares reserved for issuance pursuant to
employee and consultant benefit and option plans within the limits specified
therein, there are no outstanding options, warrants, agreements, commitments,
convertible securities, preemptive rights or other rights to subscribe for or to
purchase any shares of capital stock of the Company nor are there any
agreements, promises or commitments to issue any of the foregoing. Except as set
forth in the Company’s SEC filings, in this Agreement and as otherwise required
by law, there are no restrictions upon the voting or transfer of the Shares
pursuant to the Company’s Certificate of Incorporation, as amended, (the
“Certificate of Incorporation”), By-laws or other governing documents or any
agreement or other instruments to which the Company is a party or by which the
Company is bound.

 

4.3 Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the authorization, execution, delivery
and performance of this Agreement by the Company, the authorization, sale,
issuance and delivery of the Shares and the performance of the Company’s
obligations hereunder has been taken. This Agreement has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy. The Shares have been duly and validly authorized and, upon the issuance
and delivery thereof and payment therefor as contemplated by this Agreement, the
shares of Common Stock will be free and clear of liens other than liens caused
by the Investor, duly and validly authorized and issued, fully paid and
nonassessable and, upon payment of the exercise price in accordance with the
terms of the Warrant, the shares of Common Stock issuable upon exercise of the
Warrants shall be free and clear of liens other than liens caused by the
Investor, duly and validly authorized and issued, fully paid and nonassessable.
The issuance and sale of the Shares contemplated hereby will not give rise to
any preemptive rights or rights of first refusal on behalf of any person.

 

4.4 No Conflict; Governmental Consents.

 

(a) The execution and delivery by the Company of this Agreement, the
consummation of the transactions contemplated hereby and the offer and sale of
the Shares will not result in the violation of any material law, statute, rule,
regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company is bound, or of any provision
of the Certificate of Incorporation or By-laws of the Company, and will not
conflict with, or result in a breach or violation of, any of the terms or
provisions of, or constitute (with due notice or lapse of time or both) a
default under, any lease, loan agreement, mortgage, security agreement, trust
indenture or other agreement or instrument to which the

 

3



--------------------------------------------------------------------------------

Company is a party or by which it is bound or to which any of its properties or
assets is subject, where such conflict, breach or default is likely to result in
a Material Adverse Effect, nor result in the creation or imposition of any lien
upon any of the material properties or assets of the Company.

 

(b) No consent, waiver, approval, authorization or other order of any
governmental authority is required to be obtained by the Company in connection
with the authorization, execution and delivery of this Agreement or with the
authorization, issuance and sale of the Shares, except such filings as may be
required to be made, and which shall have been made at or prior to the required
time, with the SEC, the NASD and The Nasdaq Stock Market, Inc. (“Nasdaq”), and
with any state or foreign blue sky or securities regulatory authority.

 

4.5 Licenses. The Company has all licenses, permits and other governmental
authorizations currently required for the conduct of its business or ownership
of properties and is in all material respects complying therewith, except for
any licenses, permits or other governmental authorizations, the lack of which
would not likely result in a Material Adverse Effect.

 

4.6 Litigation. The Company knows of no pending or threatened legal or
governmental proceedings against the Company which would likely result in a
Material Adverse Effect.

 

4.7 Accuracy of Reports. All reports required to be filed by the Company within
the three years prior to the date of this Agreement under the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”), have been duly and
timely filed with the SEC, complied at the time of filing in all material
respects with the requirements of their respective forms and, except to the
extent updated or superseded by any subsequently filed report, were complete and
correct in all material respects as of the dates at which the information was
furnished, and contained (as of such dates) no untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

 

4.8 Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.

 

4.9 Listing. The Company hereby represents and warrants to the Investor that it
will take any necessary action in accordance with the rules of the Nasdaq Stock
Market to enable the Common Stock issued and sold hereunder, and the Common
Stock underlying the Warrants, to trade on the Nasdaq Stock Market.

 

4.10 No Material Adverse Change. Since the filing of the Company’s most recent
Quarterly Report on Form 10-Q, (i) there has not been any undisclosed Material
Adverse Effect, and (ii) there has been no event or condition of any character
that would reasonably result in a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

4.11 Financial Statements. The financial statements included in the Company’s
most recent Annual Report on Form 10-K, for the fiscal year ended December 31,
2003, and all other reports filed by the Company pursuant to the Exchange Act
since the filing of such Annual Report on Form 10-K and prior to the date hereof
(collectively, the “SEC Filings”) present fairly and accurately in all material
respects the financial position of the Company as of the dates shown and its
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis, except (i) as may otherwise be
indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited, interim statements, to the extent they may exclude footnotes, may
be condensed or summary statements or may be subject to year-end adjustments.
Except as set forth in the financial statements of the Company included in the
SEC Filings filed prior to the date hereof, to the best of the Company’s
knowledge, the Company has no liabilities, contingent or otherwise, except those
which individually or in the aggregate are not material to the financial
condition or operating results of the Company.

 

4.12 Compliance with Laws. The Company is in compliance with all applicable
Nasdaq continued listing requirements. There are no proceedings pending or to
the Company’s knowledge threatened against the Company relating to the continued
listing of the Company’s Common Stock on the Nasdaq Stock Market and the Company
has not received any notice of, nor to the knowledge of the Company is there any
basis for, the delisting of the Common Stock from the Nasdaq Stock Market.

 

4.13 Sarbanes-Oxley Act. The Company is in compliance in all material respects
with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), and the rules and regulations promulgated thereunder,
that are effective and intends to comply in all material respects with other
applicable provisions of the Sarbanes-Oxley Act, and the rules and regulations
promulgated thereunder, not currently in effect upon the effectiveness of such
provisions.

 

4.14 Disclosure. To the best of the Company’s knowledge, neither this Agreement
nor any other documents, certificates or instruments furnished to the Investor
by the Company in connection with the transactions contemplated by this
Agreement, taken as a whole together with the Company Information, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, in the light of the
circumstances under which they were made herein or therein, not misleading.

 

4.15 Registration Statement. The sale and issuance by the Company of the Shares
have been validly registered pursuant to the Registration Statement, as
supplemented, and the shares of Common Stock will be issued without a
restrictive legend.

 

5. Representations, Warranties and Covenants of the Investor.

 

5.1 The Investor represents and warrants to, and covenants with, the Company
that: (i) the Investor is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in Shares issued by the

 

5



--------------------------------------------------------------------------------

Company and investments in comparable companies, and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Shares; (ii) the Investor is acquiring the number of
Shares set forth on the Signature Page hereto in the ordinary course of its
business and for its own account for investment only and with no present
intention of distributing any of such Shares or any arrangement or understanding
with any other persons regarding the distribution of such Shares (this
representation and warranty not limiting such Investor’s right to sell the
Shares pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws); (iii) the Investor will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares except in compliance with the Securities Act, applicable
state securities laws and the respective rules and regulations promulgated
thereunder; and (iv) the Investor, after giving effect to the transactions
contemplated hereby, will not, either individually or with a group (as defined
in Section 13(d)(3) of the Exchange Act), be the beneficial owner of 15% or more
of the Company’s outstanding Common Stock. For purposes of this Section 5.1 (i)
beneficial ownership shall be determined pursuant to Rule 13d-3 under the
Exchange Act and (ii) the word Shares shall include the shares of Common Stock
issuable upon exercise of the Warrants issued and sold.

 

5.2 Each Investor outside the United States will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Shares or has in its possession or distributes any offering
material, in all cases at its own expense. The Placement Agent is not authorized
to make any representation or use any information in connection with the issue,
placement, purchase and sale of the Shares.

 

5.3 The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.

 

5.4 The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares.

 

5.5 The Investor agrees that beginning on the date hereof until the date ninety
(90) days after the Closing, the Investor will not enter into any Short Sales.
For purposes of the foregoing sentence, a “Short Sale” by an Investor means a
sale of Common Stock that is marked as a short sale and that is executed at a
time when such Investor has no equivalent offsetting long position in the Common
Stock, exclusive of the Shares. For purposes of determining whether an

 

6



--------------------------------------------------------------------------------

Investor has an equivalent offsetting long position in the Common Stock, all
Common Stock that would be issuable upon exercise in full of all options then
held by such Investor (assuming that such options were then fully exercisable,
notwithstanding any provisions to the contrary, and giving effect to any
exercise price adjustments scheduled to take effect in the future) shall be
deemed to be held long by such Investor.

 

6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein shall survive the execution of this Agreement, the delivery
to the Investor of the Shares being purchased and the payment therefor.

 

7. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one (1) business day after so mailed,
(iii) if delivered by International Federal Express, two (2) business days after
so mailed, (iv) if delivered by facsimile, upon electric confirmation of receipt
and shall be delivered as addressed as follows:

 

(a)   if to the Company, to:     Curis, Inc.     61 Moulton Street    
Cambridge, MA 02138     Attention: Chief Executive Officer     Phone: (617)
503-6680     Telecopy: (617) 492-8287     with a copy mailed to:     Wilmer
Cutler Pickering Hale and Dorr     60 State Street     Boston, MA 02109    
Attention: Steven D. Singer, Esq.     Phone: (617) 526-6410     Telecopy: (617)
526-5000 (b)   if to the Placement Agent, to:     Leerink Swann & Company    
590 Madison Avenue, 31st Floor     New York, NY 10022

 

7



--------------------------------------------------------------------------------

Attention: Stuart Barich Phone: (212) 277-6206 Telecopy: (212) 277-6168 with a
copy mailed to: Mintz Levin Cohn Ferris Glovsky and Popeo, P.C. Chrysler Center
666 Third Avenue, 25th Floor New York, NY 10017 Attention: Ivan K. Blumenthal,
Esq. Phone: (212) 935-3000 Telecopy: (212) 983-3115

 

(c) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

 

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

 

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

13. Third Party Beneficiary. Except as provided on Exhibit B, nothing in this
Agreement shall create or be deemed to create any rights with respect to the
Placement Agent or in any person or entity not a party to this Agreement.

 

* * * *

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

CURIS, INC.

 

STOCK CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 5 of the Agreement, please provide us with the following
information:

 

1.    The exact name that your Shares are to be registered in (this is the name
that will appear on your stock
certificate(s)). You may use a nominee name if appropriate:  

--------------------------------------------------------------------------------

2.    The relationship between the Investor and the registered holder listed in
response to item 1 above:  

--------------------------------------------------------------------------------

3.    The mailing address of the registered holder listed in response to item 1
above:  

--------------------------------------------------------------------------------

4.    The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:  

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

Escrow Provisions

 

To induce Mintz Levin Cohn Ferris Glovsky and Popeo, P.C. to serve as the escrow
agent (“Escrow Agent”) and to act in such capacity hereunder, it is agreed by
the parties hereto that:

 

B.1 The escrow agent shall not be under any duty to give the property held by it
hereunder (the “Escrowed Property”) any greater degree of care than it gives its
own similar property.

 

B.2 The provisions of this Exhibit B of this Agreement expressly sets forth all
the duties of the escrow agent with respect to any and all matters pertinent
hereto. No implied duties or obligations shall be read into this Agreement
against the escrow agent. The escrow agent shall not be bound by the provisions
of any agreement among the other parties hereto except this Exhibit B of this
Agreement.

 

B.3 The escrow agent shall not be liable, except for its own gross negligence or
willful misconduct and, except with respect to claims based upon such gross
negligence or willful misconduct that are successfully asserted against the
escrow agent, the other parties hereto shall jointly and severally indemnify and
hold harmless the escrow agent from and against any and all losses, liabilities,
claims, actions, damages and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, arising out of or in connection with this
Agreement.

 

B.4 The escrow agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. The escrow agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that any person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so.

 

B.5 The escrow agent may act pursuant to the advice of counsel with respect to
any matter relating to this Agreement and shall not be liable for any action
taken or omitted in accordance with such advice.

 

B.6 The escrow agent does not have any interest in the Escrowed Property
deposited hereunder but is serving as escrow holder only and having only
possession thereof. The other parties shall, on a joint and several basis, pay
or reimburse the escrow agent upon request for any and all expenses, if any,
incurred by the escrow agent in connection with this Agreement and transfer
taxes or other taxes relating to the Escrowed Property incurred in connection
herewith and shall indemnify and hold harmless the escrow agent from any amounts
that it is obligated to pay in the way of such expenses and taxes. The escrow
agent shall first seek such payment or reimbursement from the Company, and in
the event is unable to do so, shall seek such payment and reimbursement from the
Investors. This Section B.6 and Section B.3 shall survive notwithstanding any
termination of this Agreement or the resignation of the escrow agent.

 

10



--------------------------------------------------------------------------------

B.7 The escrow agent makes no representation as to the validity, value,
genuineness or the collectability of any security or other document or
instrument held by or delivered to it.

 

B.8 The escrow agent may at any time resign as such by delivering the Escrowed
Property to any successor escrow agent jointly designated by the other parties
hereto in writing, or to any court of competent jurisdiction, whereupon the
escrow agent shall be discharged of and from any and all further obligations
arising in connection with this Agreement. The resignation of the escrow agent
will take effect on the earlier of (a) the appointment of a successor (including
a court of competent jurisdiction) or (b) the day which is 30 days after the
date of delivery of its written notice of resignation to the other parties
hereto. If at that time the escrow agent has not received a designation of a
successor escrow agent, the escrow agent’s sole responsibility after that time
shall be to safekeep the Escrowed Property until receipt of a designation of
successor escrow agent or a joint written disposition instruction by the other
parties hereto or a final order of a court of competent jurisdiction.

 

B.9 In the event of any disagreement between the other parties hereto resulting
in adverse claims or demands being made in connection with the Escrowed
Property, or in the event that the escrow agent in good faith is in doubt as to
what action it should take hereunder, the escrow agent shall be entitled to
retain the Escrowed Property until the escrow agent shall have received (i) a
final non-appealable order of a court of competent jurisdiction directing
delivery of the Escrowed Property or (ii) a written agreement executed by the
other parties hereto directing delivery of the Escrowed Property, in which event
the escrow agent shall disburse the Escrowed Property in accordance with such
order or agreement. Any court order shall be accompanied by a legal opinion by
counsel for the presenting party satisfactory to the escrow agent to the effect
that said opinion is final and non-appealable.

 

B.10 Notwithstanding anything to the contrary contained herein, the escrow
agent’s duties and obligations hereunder shall terminate upon the release and
distribution of the Escrowed Property in accordance with the terms of this
Agreement.

 

Each of the Company and the Investor understands and agrees that,
notwithstanding its duties as escrow agent hereunder, the escrow agent is the
attorney for the Placement Agent, and, accordingly, neither any services as
escrow agent hereunder nor any provisions hereof, either express or implied,
shall restrict or inhibit the escrow agent in any way from representing the
Placement Agent or its affiliates in any action, dispute, controversy,
arbitration, suit or negotiation arising under this Agreement or under any other
agreement or in any manner or context whatsoever, whether or not directly or
indirectly involving the Placement Agent or its affiliates. Notwithstanding
anything to the contrary contained herein, if at any time a law firm
representing either Placement Agent or Investor serves or is serving as escrow
agent, then with respect to such law firm’s capacity as escrow agent, such
counsel shall not for these purposes serve as the agent for either of the
parties, but shall be a fiduciary of both parties.

 

11



--------------------------------------------------------------------------------

Exhibit C

 

CURIS, INC.

 

WARRANT

 

Warrant No. [    ]

  Date of Original Issuance: October [    ], 2004

 

Curis, Inc., a Delaware corporation (the “Company”), hereby certifies that, for
value received,                      or its registered assigns (the “Holder”),
is entitled to purchase from the Company up to a total of [    ] shares of
common stock, par value $0.01 per share (the “Common Stock”), of the Company
(each such share, a “Warrant Share” and all such shares, the “Warrant Shares”)
at an exercise price equal to [$  ] per share (as adjusted from time to time as
provided in Section 9, the “Exercise Price”), at any time and from time to time
from and after the date hereof and through and including October [    ], 2009
(the “Expiration Date”), and subject to the following terms and conditions:

 

  1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein shall have the meanings
given to such terms in the Stock Purchase Agreement of even date herewith to
which the Company and the original Holder are parties (the “Purchase
Agreement”).

 

  2. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

  3. Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein. Upon any such registration or transfer,
a new Warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.

 

  4. Exercise and Duration of Warrants. This Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the date hereof
to and including the Expiration Date. At 5:00 p.m., New York City time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value. The Company may not call or redeem all or
any portion of this Warrant without the prior written consent of the Holder.

 

12



--------------------------------------------------------------------------------

  5. Delivery of Warrant Shares.

 

  (a) To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant is being exercised. Upon delivery of the Exercise
Notice to the Company (with the attached Warrant Shares Exercise Log) at its
address for notice set forth herein and upon payment of the Exercise Price
multiplied by the number of Warrant Shares that the Holder intends to purchase
hereunder, the Company shall promptly (but in no event later than three business
days after the Date of Exercise (as defined herein)) issue and deliver to the
Holder, a certificate for the Warrant Shares issuable upon such exercise, which,
unless otherwise required by the Purchase Agreement, shall be free of
restrictive legends. The Company shall, upon request of the Holder, use its best
efforts to deliver Warrant Shares hereunder electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions, if available, provided, that, the Company may, but
will not be required to change its transfer agent if its current transfer agent
cannot deliver Warrant Shares electronically through the Depository Trust
Corporation. A “Date of Exercise” means the date on which the Holder shall have
delivered to Company: (i) the Exercise Notice (with the Warrant Exercise Log
attached to it), appropriately completed and duly signed and (ii) if such Holder
is not utilizing the cashless exercise provisions set forth in this Warrant,
payment of the Exercise Price for the number of Warrant Shares so indicated by
the Holder to be purchased.

 

  (b) If by the third business day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5(a), then the Holder will have the right to rescind such exercise.

 

  (c) The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

 

  6. Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.

 

13



--------------------------------------------------------------------------------

  7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.

 

  8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

 

  9. Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.

 

  (a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this paragraph occurs
during the period that an Exercise Price is calculated hereunder, then the
calculation of such Exercise Price shall be adjusted appropriately to reflect
such event.

 

  (b) Fundamental Transactions. If, at any time while this Warrant is
outstanding, (1) the Company effects any merger or consolidation of the Company
with or into another Person, (2) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (3)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are

 

14



--------------------------------------------------------------------------------

permitted to tender or exchange their shares for other securities, cash or
property, or (4) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
For purposes of any such exercise, the determination of the Exercise Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph (c) and
insuring that the Warrant (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 

  (c) Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to paragraph (a) of this Section, the number of Warrant
Shares that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the adjusted number of Warrant Shares shall be the
same as the aggregate Exercise Price in effect immediately prior to such
adjustment.

 

  (d) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

  (e) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s transfer agent.

 

  (f) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock,

 

15



--------------------------------------------------------------------------------

including without limitation any granting of rights or warrants to subscribe for
or purchase any capital stock of the Company or any Subsidiary, (ii) enters into
any agreement contemplating or solicits stockholder approval for any Fundamental
Transaction or (iii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then the Company shall deliver to the
Holder a notice describing the material terms and conditions of such
transaction, at least 20 calendar days prior to the applicable record or
effective date on which a Person would need to hold Common Stock in order to
participate in or vote with respect to such transaction, and the Company will
take all steps reasonably necessary in order to insure that the Holder is given
the practical opportunity to exercise this Warrant prior to such time so as to
participate in or vote with respect to such transaction; provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice.

 

  10. Payment of Exercise Price. The Holder may pay the Exercise Price in one of
the following manners:

 

  (a) Cash Exercise. The Holder may deliver immediately available funds; or

 

  (b) Cashless Exercise. The Holder may notify the Company in an Exercise Notice
of its election to utilize cashless exercise, in which event the Company shall
issue to the Holder the number of Warrant Shares determined as follows:

 

    

X = Y [(A-B)/A]

 

where:           X = the number of Warrant Shares to be issued to the Holder.  
   Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.      A = the average of the closing prices for the five business days
immediately prior to (but not including) the Exercise Date.      B = the
Exercise Price.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.

 

  11. No Fractional Shares. No fractional shares of Warrant Shares will be
issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing price of one
Warrant Share as reported by the Nasdaq Stock Market or such other national
exchange on which the Common Stock is then traded.

 

16



--------------------------------------------------------------------------------

  12. Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a business day, (ii) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a business day
or later than 5:00 p.m. (New York City time) on any business day, (iii) the
business day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given. The addresses for such communications shall be:
(i) if to the Company, to Curis, Inc., Attn: Chief Executive Officer, Facsimile
No.: (617) 492-8287, or (ii) if to the Holder, to the address or facsimile
number appearing on the Warrant Register or such other address or facsimile
number as the Holder may provide to the Company in accordance with this Section.

 

  13. Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

  14. Miscellaneous.

 

  (a) This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns. Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant. This Warrant may be amended only in writing signed by
the Company and the Holder and their successors and assigns.

 

  (b) All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.

 

  (c) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

  (d) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

17



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

CURIS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

19



--------------------------------------------------------------------------------

CURIS, INC.

WARRANT ORIGINALLY ISSUED OCTOBER [    ], 2004

WARRANT NO. [    ]

 

EXERCISE NOTICE

 

To CURIS, INC.:

 

The undersigned hereby irrevocably elects to purchase                         
shares of Common Stock pursuant to the above captioned Warrant, and, if such
Holder is not utilizing the cashless exercise provisions set forth in the
Warrant, encloses herewith $             in cash, certified or official bank
check or checks or other immediately available funds, which sum represents the
aggregate Exercise Price (as defined in the Warrant) for the number of shares of
Common Stock to which this Exercise Notice relates, together with any applicable
taxes payable by the undersigned pursuant to the Warrant.

 

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of

 

PLEASE INSERT SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER

 

(Please print name and address)

 

A-1



--------------------------------------------------------------------------------

Warrant Shares Exercise Log

 

Date

--------------------------------------------------------------------------------

 

Number of Warrant

Shares Available to be

Exercised

--------------------------------------------------------------------------------

 

Number of Warrant Shares

Exercised

--------------------------------------------------------------------------------

  

Number of

Warrant Shares

Remaining to

be Exercised

--------------------------------------------------------------------------------

                                                                                
                                                                              
                                                                               
                             

 

B-2



--------------------------------------------------------------------------------

CURIS, INC.

WARRANT ORIGINALLY ISSUED OCTOBER [    ], 2004

WARRANT NO. [    ]

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                              the right represented by the
above-captioned Warrant to purchase                          shares of Common
Stock to which such Warrant relates and appoints                             
attorney to transfer said right on the books of the Company with full power of
substitution in the premises.

 

Dated:                    ,          

 

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

--------------------------------------------------------------------------------

Address of Transferee

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

In the presence of:

 

_________________________

 

 

NYC 302554v3